
	

113 HR 1088 IH: Cheating Doesn’t Pay Act
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1088
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Ms. Herrera Beutler
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure, and in addition to the Committee on
			 Small Business, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To require the Secretary of Transportation to develop a
		  rule that does not allow Federal funds under the disadvantaged business
		  enterprise program to be used for any enterprise that is no longer eligible
		  under such program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cheating Doesn’t Pay
			 Act.
		2.Rule regarding
			 disadvantaged business enterprise
			(a)In
			 generalExcept as provided in
			 subsection (b), not later than 90 days after the date of enactment of this Act,
			 the Secretary of Transportation shall issue a rule that—
				(1)does not allow Federal funds under the
			 disadvantaged business enterprise program, described in section 1101(b) of
			 MAP–21 (23 U.S.C. 101 note), to be used for any enterprise that is no longer
			 eligible under such program;
				(2)90 days after the date of enactment of this
			 Act, each grant award, contract, or subcontract under the disadvantaged
			 business enterprise program prohibits any Federal funds under the program to be
			 provided to an enterprise as soon as the enterprise is no longer eligible under
			 such program;
				(3)recuperates any
			 unobligated funds made available under the disadvantaged business enterprise
			 program to any enterprise no longer eligible under the program; and
				(4)ensures that if a
			 disadvantaged business enterprise is no longer eligible to receive funds under
			 the program, the Secretary shall take such measures as are practicable to
			 expedite bidding with other eligible enterprises to complete any project
			 started by the no longer eligible enterprise.
				(b)Graduation
			 exceptionIf a disadvantaged
			 business enterprise is no longer eligible to receive funds under the program
			 solely on the basis of its size, the Secretary shall allow such entity to
			 complete any existing projects but shall not allow such enterprise to be
			 eligible for additional funds for any new projects unless the State in which
			 the enterprise is located recertifies it in accordance with section 1101(b) of
			 MAP–21 (23 U.S.C. 101 note).
			
